DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

With respect to claims 1-20, more specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest a method for compensating for disturbance forces in a movement simulator, wherein an estimation of the disturbing torque forces is calculated using the claimed equation, in combination with the iterative equations used to solve the sub-sets of base parameters, in further combination with the other specifically claimed equations (e.g. the definition of how to solve for T, etc.). The examiner was not able to find any particular reference or obvious combination of references that adequately described the utilization of the specifically claimed functions for the solving the overall concern of compensating for the forces in a movement simulator, and therefore, these specific functions serve as the basis for the indication of allowable subject matter with respect to the pending claims with respect to the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali, who can be reached at (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 13, 2021
/RDH/